Citation Nr: 1453180	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-05 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In February 2014 the Veteran testified by videoconference from the Detroit RO before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for prostate cancer due to Agent Orange exposure, which he alleges occurred while he was stationed in Thailand during the Vietnam war.  Although he has identified the location, timeframe, and nature of the alleged exposure, that evidence has not been sent for verification.  As military records confirm that he served in Thailand from July 1968 to November 1969, and as the Veteran has provided sufficient information to permit a search by the U. S. Army & Joint Services Records Research Center (JSRRC), additional development is required.  See M21-1MR, Part IV, Subpart ii.2.C.10.q.

Accordingly, the case is REMANDED for the following action:

1.  Noting the location, timeframe, and nature of the claimed herbicide exposure as reported by the Veteran at his 2014 hearing, and in March 2010, April 2012 and July 2012 statements, refer the Veteran's claim of Agent Orange exposure during his Vietnam war era service in Thailand at the 7th Radio research Field Station to the JSRRC for verification, as instructed in VA Manual M21-1 MR.  

2.  After any other development as may become indicated is accomplished, re-adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity for response.  Then, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

